Exhibit 10.1




AMENDMENT TO
FIFTH AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT


THIS AMENDMENT TO FIFTH AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT
(this “Amendment”) is made this 26th day of April, 2018, by GP Strategies
Corporation, a Delaware corporation (“GP” or the “Borrower”), General Physics
(UK) Ltd., GP Strategies Holdings Limited, GP Strategies Limited and GP
Strategies Training Limited, each a company organized and existing under the
laws of England and Wales (each individually, a “UK Borrower” and collectively,
the “UK Borrowers”) and Wells Fargo Bank, National Association (the “Lender”).
RECITALS
A.The Borrower and the Lender are parties to a Fifth Amended and Restated
Financing and Security Agreement dated as of December 15, 2016, as amended by
this Amendment and as may be further amended, restated, supplemented or
otherwise modified hereafter (the “Financing Agreement”), pursuant to which the
Lender extended to (a) the Borrower certain credit facilities consisting of (i)
a revolving credit facility in the maximum principal amount of US One Hundred
Million Dollars ($100,000,000) (the “US Revolving Credit Facility”) with a
letter of credit sub-facility in the maximum aggregate stated amount of US
Fifteen Million Dollars ($15,000,000) (the “Letter of Credit Facility”) and (ii)
a term loan in the original principal amount of US Forty Million Dollars
($40,000,000) (the “Term Loan”) and (b) the UK Borrowers a revolving credit
facility in the maximum principal amount of US Ten Million Dollars ($10,000,000)
to be advanced in Euros or Sterling subject to the Dollar cap. All capitalized
terms used, but not specifically defined herein, shall have the meanings given
to such terms in the Financing Agreement.
B.     The Borrower has requested a revision of the financial covenant
definitions contained in Section 6.1.13(a) of the Financing Agreement, and the
Lender has agreed to the Borrower’s request, subject to the terms and conditions
of this Amendment.
AGREEMENTS
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower, the UK
Borrowers and the Lender agree as follows:
1.The Recitals above are a part of this Amendment.
2.    Each of the Borrower and the UK Borrowers represents and warrants to the
Lender as follows:
(a)It is an entity duly organized, and validly existing and, with respect to the
Borrower only, in good standing under the laws of the jurisdiction in which it
was organized, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in every jurisdiction where such
qualification is required, except where the failure to do so in such
jurisdiction would not have a material adverse effect on the ability of the
Borrower and the UK Borrowers taken as a whole to perform the Obligations, on
the conduct of the Borrower’s and the







--------------------------------------------------------------------------------

Exhibit 10.1




UK Borrowers’ operations taken as a whole, on the Borrower’s and the UK
Borrowers’ financial condition taken as a whole, or on the value of, or the
ability of Lender to realize upon, the Collateral.
(b)    It has the power and authority to execute and deliver this Amendment and
perform its obligations hereunder and has taken all necessary and appropriate
corporate action to authorize the execution, delivery and performance of this
Amendment.
(c)    The Financing Agreement, as amended by this Amendment, and each of the
other Financing Documents to which it is a party remains in full force and
effect, and each constitutes its valid and legally binding obligation,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors' and
secured parties’ rights and remedies generally and subject to general principles
of equity, regardless of whether considered in a proceeding in equity or at law.
3.    The definition of the following term contained in Section 6.1.13(a) of the
Financing Agreement is hereby deleted in its entirety and replaced by the
following definition:
“Adjusted EBITDA” means, as to GP on a consolidated basis for any period of
determination, EBITDA of GP and its consolidated Subsidiaries, minus dividends
paid, plus, to the extent deducted in the determination of net income, non-cash
compensation, plus unusual and non-recurring expenses related to significant ERP
investment and restructuring costs, which for fiscal year 2017 shall not exceed
$8,200,000 and for fiscal year 2018 shall not exceed $3,600,000.
4.    Effectiveness. Notwithstanding the date on which this Agreement is
actually executed, it is agreed by the parties that the terms of this Amendment
shall be retroactively effective as of March 31, 2018.
5.    Notices. All notices to GP under the Financing Agreement shall be sent to
the attention of Michael Dugan, Executive Vice President and Chief Financial
Officer.
6.    After giving effect to this Amendment, the Borrower and the UK Borrowers
hereby ratify and confirm the representations, warranties and covenants
contained in the Financing Agreement, except that to the extent any such
representation, warranty or covenant by its express terms relates to an earlier
date, such representation, warranty or covenant, as applicable, was true and
correct in all material respects on and as of such earlier date. The Borrower,
the UK Borrowers and the Lender agree that this Amendment is not intended to and
shall not cause a novation with respect to any or all of the Obligations. Except
as expressly modified herein, all of the terms, conditions and provisions of the
Financing Agreement shall continue in full force and effect.
7.    The Borrower shall pay at the time this Amendment is executed and
delivered by all of the parties hereto all fees, costs, charges and other
expenses incurred by the Lender in connection with this Amendment, including,
but not limited to, reasonable and properly documented fees and expenses of the
counsel for the Lender.







--------------------------------------------------------------------------------

Exhibit 10.1




8.    This Amendment is one of the Financing Documents. This Amendment may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and all
taken together shall constitute but one and the same agreement. Each party to
this Amendment agrees that the respective signatures of the parties may be
delivered by fax, “.pdf,” or other electronic means acceptable to the Lender and
that the parties may rely on a signature so delivered as an original. Any party
who chooses to deliver its signature in such manner agrees to provide promptly
to the other parties a copy of this Amendment with its inked signature, but the
party's failure to deliver a copy of this Amendment with its inked signature
shall not affect the validity, enforceability and binding effect of this
Amendment.
[Signatures Follow on Next Page]







--------------------------------------------------------------------------------

Exhibit 10.1




Signature Page 1 of 2 to
Amendment to Fifth Amended and Restated Financing and Security Agreement


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWERS:


GP STRATEGIES CORPORATION




By: /s/ Michael Dugan_________________
Name: Michael Dugan
Title: Executive Vice President and Chief Financial Officer


GENERAL PHYSICS (UK) LTD.




By: /s/ Scott Greenberg_________________
Name: Scott Greenberg
Title: Director


GP STRATEGIES HOLDINGS LIMITED




By: /s/ Scott Greenberg__________________
Name: Scott Greenberg
Title: Director


GP STRATEGIES LIMITED




By: /s/ Scott Greenberg__________________
Name: Scott Greenberg
Title: Director


GP STRATEGIES TRAINING LIMITED




By: /s/ Scott Greenberg__________________
Name: Scott Greenberg
Title: Director











--------------------------------------------------------------------------------

Exhibit 10.1








Signature Page 2 of 2 to
Amendment to Fifth Amended and Restated Financing and Security Agreement


LENDER


WELLS FARGO BANK, NATIONAL ASSOCIATION


By: /s/ Lynn Manthy___________________
Name: Lynn Manthy
Title: Senior Vice President





